Citation Nr: 0122666	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  98-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
left ear lobe scar.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for residuals of 
lacerations of the arms, legs, and chest.

4.  Entitlement to service connection for residuals of a cyst 
in the mouth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1952, from September 1952 to September 1955, and from 
December 1955 to December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's left ear lobe scar is minimally visible and 
not poorly nourished and ulcerated, tender and painful, or 
otherwise productive of limitation of functioning.

3.  The veteran does not have residuals of a head injury as a 
result of service.

4.  The veteran does not have residuals of lacerations of the 
arms, legs, and chest as a result of service.

5.  The veteran does not have disability from a cyst in the 
mouth in service.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
left ear lobe scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.31, 4.118 (Diagnostic Codes 7800, 7803, 7804, 7805) 
(2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  Residuals of a head injury were not incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  Lacerations of the arms, legs, and chest were not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

4.  A cyst in the mouth was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2000); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  

Specifically, the RO has afforded the veteran VA examinations 
and has obtained records of all reported medical treatment 
pertaining to the disabilities at issue.  The Board observes 
that, while the RO requested records from the John Cochran VA 
Medical Center in St. Louis dating back to the 1950s, only 
records dated from 1998 were available, and efforts to obtain 
treatment records from the Homer G. Phillip Hospital in St. 
Louis were unsuccessful because that hospital was no longer 
open.  The veteran described recent medical treatment during 
his March 2001 VA Travel Board hearing and subsequently 
submitted records of such treatment, along with a waiver of 
his right to RO review of such records.  See 38 C.F.R. 
§ 1304(c) (2000).  

Given that the efforts by the RO to assist the veteran with 
the development of facts pertinent to his claims were 
thorough and consistent with the requirements of the newly 
enacted provisions regarding the VA's duty to assist, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO developed this appeal prior 
to, and did not inform him of, the enactment of the new 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)).  The RO informed him of the need for such evidence 
in its October 1998 Statement of the Case.  Given that the 
actions by the RO reflect fundamental compliance with the 
newly enacted version of 38 U.S.C.A. § 5103, the Board finds 
that the veteran's appeal will not be adversely affected 
merely because the RO developed this appeal prior to, and did 
not inform him of, the enactment of the new provisions.  See 
Bernard v. Brown, 4 Vet. App. at 394.



I.  Left ear lobe scar evaluation

Disability ratings are determined by applying the criteria in 
the VA's Schedule for Rating Disabilities.  Disability 
ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple or "staged" ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  Also, in every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).  

In the appealed October 1998 rating decision, the RO granted 
service connection for a left ear lobe scar and assigned a 
zero percent evaluation, effective December 19, 1997, under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000).  Under this code section, the assigned evaluation for 
a scar is to be based on the limitation of functioning of the 
affected part.  As to other potentially applicable codes, a 
slight scar of the head, face, or neck warrants a zero 
percent evaluation under Diagnostic Code 7800, whereas a 10 
percent evaluation is in order for a moderate and disfiguring 
scar.  Additionally, under Diagnostic Code 7803, a 10 percent 
evaluation is for assignment for a poorly nourished and 
repeatedly ulcerated superficial scar.  Under Diagnostic Code 
7804, a 10 percent evaluation is warranted for a superficial 
scar that is tender and painful on objective demonstration. 

Factually, a May 1998 VA compensation examination revealed a 
one-centimeter scar on the left earlobe that was without a 
keloid (hard, fibrous tumor of the skin).  Also, the doctor 
who conducted the veteran's May 1998 VA examination indicated 
that he "could not identify a scar about the left ear which 
is apparently either healed or has been covered by hair or 
lost in a skin fold."  This doctor further indicated that 
all of the veteran's scars were completely healed, minimally 
disfiguring, and "not deforming."  

This evidence does not suggest any symptomatology that would 
meet the criteria for a 10 percent evaluation under the cited 
diagnostic codes.  The scar is not moderately disfiguring, 
poorly nourished and ulcerated, tender and painful, or 
otherwise productive of any limitation of functioning.  As 
such, the criteria for an initial compensable evaluation for 
a left ear lobe scar have not been met.

The Board has considered whether, under Fenderson, a higher 
evaluation might be warranted for any period of time during 
the pendency of this appeal.  However, the Board is satisfied 
that the assigned evaluation fully contemplates the degree of 
the veteran's disability at all times.  There is no evidence 
from any time during the pendency of this appeal suggesting 
that the veteran's scar is more disabling than the assigned 
evaluation contemplates.  The benefit of the doubt doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001). 

Finally, the Board has based its decision in this case upon 
the applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left ear lobe scar would qualify 
for an extra-schedular rating because it has markedly 
interfered with his employment or necessitated repeated 
hospitalization during the pendency of this appeal. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  Also, certain chronic diseases, 
including organic neurological disorders, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000). 

B.  Residuals of a head injury

In February 1952, during service, the veteran sustained a 
laceration of the left ear lobe when hit by a beam extending 
from a truck.  The record also contains a statement, received 
in June 1998, from a fellow soldier who reported that this 
injury rendered the veteran unconscious for about 30 minutes 
and the veteran complained of headaches when seen right after 
service.  The veteran's service medical records also indicate 
that he complained of left occipital pain in January 1957, 
but skull x-rays were negative for abnormalities.  At 
discharge, in October 1958, the veteran denied any history of 
frequent or severe headaches.

Subsequent to service, the veteran was first treated at a VA 
facility for complaints of headaches "for the past 40 
years" in March 1998.  A head injury from the 1950's was 
also noted.  The assessment was chronic headaches. 

In May 1998, the veteran underwent a VA compensation 
examination with a doctor who had reviewed the veteran's 
claims file in conjunction with the examination.  Skull x-
rays revealed no abnormalities.  A magnetic resonance imaging 
study (MRI) revealed a small lacune near the left lenticular 
nucleus that was described as probably being the consequence 
of arteriosclerotic disease.  No cranial nerve abnormalities 
were noted, except for what appeared to be a canal lithiasis 
that was noted to be most often associated with an 
involutional disorder involving the vestibular organ.  The 
veteran's headaches were described as nonspecific in nature.  
In conclusion, the examiner noted that the veteran appeared 
to have sustained a closed head injury with transitory loss 
of consciousness and no other evidence of disturbance of 
function and "no evidence that this patient has any residual 
of a head injury other than an apparent scar involving the 
left ear."  

The veteran has subsequently received VA treatment for 
headaches and occipital neuralgia on a number of occasions, 
and also was admitted to Barnes-Jewish Hospital in St. Louis 
in July 2000 for headaches.  Several of the records of such 
treatment reflect the veteran's reported history of residuals 
of an in-service head injury, but none of these records 
contains any further commentary or analysis from treatment 
providers to that effect.

In short, there is no medical evidence of record 
contradicting the VA examiner's opinion that the veteran does 
not have residual disability as a result of an in-service 
head injury.  The only evidence of record in support of the 
veteran's claim is his own lay opinion.  Although the veteran 
and a comrade are competent to describe the circumstances 
surrounding the injury in service, as lay persons they do not 
possess the requisite level of medical training or expertise 
needed to render a competent opinion as to a current 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of competent medical evidence in support of 
the veteran's claim for service connection for residuals of a 
head injury, this claim must be denied.
Again, as the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001) are not applicable.

C.  Lacerations of the arms, legs, and chest

The veteran's service medical records do not show any 
complaints of or treatment for lacerations of the arms, legs, 
and chest.  The first medical evidence of record of any such 
lacerations is in March 1998, when the veteran was seen at a 
VA facility for complaints of an itching keloid scar in the 
sternal region that reportedly developed twenty years after 
multiple gunshot wounds.  

During his May 1998 VA compensation examination, the veteran 
reported that he had sustained multiple barbed wire cuts but 
did not suggest that these cuts were of service origin.  
Rather, he reported treatment for these injuries, as well as 
foot, knee, and back injuries, "several years ago."  The 
examination revealed barbed wire-related scars of the left 
upper limb and the left nipple area, as well as a long 
abdominal scar.  The examiner concluded that "[t]he cuts on 
his hands and arms as I understand them came about from 
injuries when he encountered barbed wire" but did not relate 
such injuries to service.  The veteran's scars were also 
noted in a May 1998 VA scars examination report, but no 
information as to etiology was provided.
  
In his January 1998 application and in the testimony from his 
March 2001 VA Travel Board hearing, the veteran asserted that 
his claimed lacerations resulted from barbed wire injuries in 
service.  However, the veteran appeared to relate these 
lacerations to a more recent incident during his May 1998 VA 
examination, and the examiner suggested that the lacerations, 
in fact, resulted from the reported incident.  Most 
importantly, the service medical records do not document any 
lacerations, other than the veteran's service-connected left 
ear scar, and nearly forty years elapsed between his 
discharge from service and any treatment for his claimed 
lacerations. See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered along with other factors 
in compensation claims related to service).

On balance, the medical evidence does not support the 
veteran's contentions that he incurred disability from 
lacerations of the arms, legs, and chest during service.  As 
a lay persons, the veteran does not possess the requisite 
level of medical training or expertise to render a competent 
opinion as to a diagnosis or medical causation.  See Routen 
v. Brown, 10 Vet. App. at 186.  Therefore, the preponderance 
of the evidence is against the veteran's claim, and the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001) 
are not applicable.

D.  A cyst in the mouth

The veteran's service medical records are negative for 
complaints of, or treatment for, a cyst in the mouth.  The 
only medical evidence of record suggesting a present 
disability is a March 1998 VA treatment record which contains 
an impression of a dental abscess, with pain and swelling for 
seven months.  This record contains no further information as 
the cause of the abscess.  

In short, there is no medical evidence of record suggesting a 
reasonable possibility that the veteran's claim can be 
substantiated.  The Board also notes the significant passage 
of time between the veteran's discharge from service and the 
first notation of this disability.  See generally Maxson v. 
Gober, supra.  As such, the claim lacks merit and the Board 
finds no basis for further development such as a VA 
examination.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(d)(2)).

The only evidence of record supporting the veteran's claim is 
his own testimony before the Board that he still felt pain 
where a hard cyst had been removed from his upper lip while 
he was in the field in Korea.  The testimony is competent as 
to what happened in service, but is not competent medical 
evidence as to a diagnosis of a current disability or linkage 
to service.  See Routen v. Brown, 10 Vet. App. at 186.  In 
the absence of competent evidence supporting the veteran's 
claim for service connection for residuals of a cyst in the 
mouth, this claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001) are not applicable.


ORDER

Entitlement to an initial compensable evaluation for a left 
ear lobe scar is denied.

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for lacerations of the 
arms, legs, and chest is denied.

Entitlement to service connection for residuals of a cyst in 
the mouth is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

